I will say a few words to emphasize my agreement with Division I of Justice Garfield's opinion.
Plaintiff testified that in his best judgment he was prevented from having a view of the track or train coming from the *Page 747 
north when he was 30 feet east of the crossing. He stated that he did look to the north several times before he got to this point 30 feet from the crossing.
Plaintiff stated he did not know how far north of the crossing he could see when he was 30 or more feet east of it, but he stated:
"I probably could see some distance, and I didn't see no train coming."
He stated on cross-examination that the brush and weeds and things that obstructed his view while he traveled west from the point 30 feet east of the crossing were not like a "solid brick wall." I do not think we can say that plaintiff was negligent as a matter of law because he traveled these last 30 feet at ten miles an hour or less and then failed to stop before proceeding across the tracks.
With due deference, I disagree with Justice Smith, who seems to be of the opinion that ordinary care required plaintiff to stop. I think it is significant that defendant does not argue that the court should have so ruled. In its argument on the proposition that the motion for directed verdict should have been sustained because of plaintiff's contributory negligence, defendant argues that the evidence affirmatively establishes that there were no obstructions to plaintiff's view to the north at any point 125 feet east of the crossing and, under such circumstances, his testimony that he looked but did not see the train convicts him of contributory negligence as a matter of law.
Without reviewing the evidence, I feel that the case was close on this point. But, assuming an evidence conflict on whether plaintiff's view was obstructed, defendant only argues for an instruction to the jury outlining the obligation to stop before crossing the tracks. In other words, defendant concedes in argument that the failure to stop presented a jury question, for counsel for defendant states in his brief:
"Some courts of last resort, notably those in Pennsylvania and, for a time, the Federal courts, have held that where a traveler is aware that his view of approaching trains is obscured, ordinary care requires him to stop his vehicle in close proximity *Page 748 
to the track, and if he fails so to do, he may not recover. This `stop-to-look-and-listen' rule has not found judicial approval in Iowa except in the case of Dean v. C.B.  Q. Ry. Co., 211 Iowa 1347, where, under the peculiar circumstances and conditions there presented, this court held the plaintiff negligent because he did not stop his vehicle before going upon the track. From an early day, it has been the rule in this state that as trains may rightfully pass at any time, the exercise of ordinary care requires that the traveler shall look and listen, and if, to his knowledge, his view is interfered with so that he cannot see without stopping before driving upon the track, then the jury may impose upon him the duty of stopping to look before going upon the crossing. Based upon these authorities, we say that the rule in Iowa is that if the view is obstructed, to the knowledge of the traveler on the highway, the jury may say that ordinary care requires him to stop before driving upon the track, for the purpose of making observations."
I agree with the foregoing statement of the Iowa law. I also feel the jury could have found plaintiff guilty of contributory negligence by failing to stop, under the instructions given.